Citation Nr: 1824030	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  06-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 2, 2006, for the grant of service connection for peripheral vascular disease of the left lower extremity.

2.  Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis.  

3.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling prior to July 10, 2017, and as 40 percent disabling thereafter, to include an effective date prior to April 29, 2013, for the grant of an increased disability rating.

4.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling prior to July 10, 2017, and as 40 percent disabling thereafter, to include an effective date prior to April 29, 2013, for the grant of an increased disability rating.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 29, 2013.  


ORDER

An effective date earlier than June 2, 2006, for the grant of service connection for peripheral vascular disease of the left lower extremity is denied.

A compensable disability rating for tinea pedis and onychomycosis is denied for the initial rating period prior to January 9, 2007, and from December 7, 2007, forward.

A 10 percent disability rating for tinea pedis and onychomycosis is granted for the rating period from January 9, 2007, to December 6, 2007.  

A 40 percent disability rating for incomplete paralysis of the right sciatic nerve is granted from April 5, 2013.

A 40 percent disability rating for incomplete paralysis of the left sciatic nerve is granted from April 5, 2013.

A separate 20 percent disability rating for incomplete paralysis of the right femoral nerve is granted from April 5, 2013.  

A separate 20 percent disability rating for incomplete paralysis of the left femoral nerve is granted from April 5, 2013.  

A total rating based on individual unemployability due to service-connected disabilities is granted from October 24, 2005 to April 28, 2013.


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for peripheral vascular disease on June 2, 2006, which is the current effective date; the date entitlement arose is January 9, 2007, the date of the VA examination at which all three elements necessary for service connection were established.

2.  Prior to January 9, 2007, and from December 7, 2007, forward, the Veteran's tinea pedis and onychomycosis affected less than 5 percent of the entire body and no exposed areas; from January 9, 2007 to December 6, 2007, the skin disability affected 5 percent of the entire body and no exposed areas; at no time during the initial rating period on appeal has the skin disability required the use of systemic therapy.  

3.  The July 9, 2013 decision by the Board, denying entitlement to higher disability ratings for peripheral neuropathy of the right and left lower extremities, is final.

4.  In a September 2014 rating decision, the RO granted increased ratings to 20 percent for peripheral neuropathy of the right and left lower extremities, effective from April 29, 2013.  The Veteran perfected a timely appeal of the assignment of April 29, 2013, as the effective date for award of the 20 percent ratings.

5.  On April 29, 2013, a letter from the Veteran's attorney was received requesting increased ratings for all of the Veteran's service-connected disabilities; included with the letter was an April 5, 2013 private treatment note, which was not considered by the Board in its July 2013 decision, which documents a factually ascertainable increase in the severity of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

6.  From April 5, 2013, the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by moderately severe incomplete paralysis of the right and left sciatic nerves, and moderate incomplete paralysis of the right and left femoral nerves, with symptoms of pain, burning sensation, numbness, tingling, and loss of balance, requiring the use of a walker for standing and ambulation. 

7.  From October 24, 2005 to April 28, 2013, the Veteran had a single service-connected disability rated at at least 40 percent disabling with sufficient additional disability to bring the combined rating to 70 percent or more, and he was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 2, 2006, for the grant of service connection for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.160, 3.400 (2017); 38 C.F.R. §§ 3.157, 3.155 (2014).  

2.  The criteria for a compensable disability rating for tinea pedis and onychomycosis have not been met for any part of the initial rating period prior to January 9, 2007, or from December 7, 2007.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for tinea pedis and onychomycosis have been met for the rating period from January 9, 2007, to December 6, 2007.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for peripheral neuropathy of the right lower extremity have been met from April 5, 2013.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.160, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2017); 38 C.F.R. §§ 3.157, 3.155 (2014).  

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for peripheral neuropathy of the left lower extremity have been met from April 5, 2013.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.160, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2017); 38 C.F.R. §§ 3.157, 3.155 (2014).  

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating for incomplete paralysis of the right femoral nerve have been met from April 5, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8526 (2017).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent disability rating for incomplete paralysis of the left femoral nerve have been met from April 5, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8526 (2017).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from October 24, 2005 to April 28, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from July 1969 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2007, October 2011, September 2014, and May 2016 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

This case has a long procedural history which has been summarized in previous Board decisions.  Most recently, in June 2017, the Board remanded issues numbered two through six for further development.  The development requested having been completed, the case is now appropriate for appellate review.  

The issue of entitlement to a TDIU prior to October 24, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Earlier Effective Date for Grant of Service Connection 
for Peripheral Vascular Disease of the Left Lower Extremity

The Veteran contends that he is entitled to an effective date earlier than June 2, 2006 for the grant of service connection for peripheral vascular disease of the left lower extremity.  

He filed an initial claim for service connection for the disability in June 2006, which was denied in an August 2007 rating decision.  He filed a timely notice of disagreement and substantive appeal, and, ultimately, in October 2010, the Board granted service connection for peripheral vascular disease of the left lower extremity.

An October 2011 rating decision effectuated the grant of service connection, assigning an effective date of June 2, 2006, the date the claim for service connection was received.  

In October 2012, the Veteran filed a notice of disagreement with the October 2011 rating decision which stated, "We disagree with the Decision Review Officer's decision that was issued on October 31, 2011, which addressed the issue of entitlement to service connected benefits for peripheral vascular disease of the left lower extremity is granted with an evaluation of 20 percent effective June 2, 2006.  We wish to appeal the decision in its entirety."  

The September 2014 statement of the case (SOC) issued in response addressed the disability rating assigned for peripheral vascular disease, but not the effective date, and, thus, the effective date issue was not perfected for appeal by the subsequent November 2014 VA Form 9 filed by the Veteran.  Rather, the February 2016 Board decision pointed out that the issue of entitlement to an earlier effective date for the grant of service connection for peripheral vascular disease was raised in the November 2014 VA Form 9, but had not yet been adjudicated by the RO.  Thus, in May 2016, the RO issued a rating decision denying an earlier effective date, noting that the earliest effective date allowable is the date of claim, which was June 2, 2006, and that there was no evidence of peripheral vascular disease of the left lower extremity prior to that date.

The Board acknowledges the argument of the Veteran's attorney in the December 2017 VA Form 9 that the October 2012 notice of disagreement should have been interpreted as a disagreement with the effective date assigned.  In Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000), the Federal Circuit held that a broad notice of disagreement may confer jurisdiction over the entire request for benefits entitlement.  In this case, in light of the statement in the notice of disagreement that the Veteran wished to appeal the October 2011 rating decision in its entirety, the Board agrees that the notice of disagreement did constitute a disagreement with the effective date assigned.  

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.  

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim for service connection and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(b)(2).

The question before the Board is whether there is any evidence in the claims file that can be construed as a claim for service connection prior to June 2, 2006.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to June 2, 2006, indicating intent to file a claim for service connection for peripheral vascular disease of the left lower extremity.  

In October 2005, the Veteran filed a claim for service connection for diabetes.  He was afforded a VA examination in January 2006 at which he reported bilateral leg cramps, claudication, and persistent coldness of the extremities, but peripheral pulses in the left lower extremity were noted to be normal.  Additional testing was performed in February 2006 which revealed peripheral vascular disease of the right lower extremity, and a normal study of left lower extremity.  Based on these test results, the VA examiner provided an addendum diagnosing peripheral vascular disease of the right lower extremity.  Consequently, in a May 2006 rating decision, the RO granted service connection for diabetes mellitus and peripheral vascular disease of the right lower extremity as secondary to the service-connected diabetes.  On June 2, 2006, the RO received a letter from the Veteran reporting symptoms in the left lower extremity that were similar to those he experienced in the right leg.  Thus, this was the first indication of an intention to file a claim for service connection for peripheral vascular disease in the left lower extremity.    

It is further noted that, as in effect prior to March 2015, under 38 C.F.R. § 3.157 (2014), once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  

However, in this case, the medical evidence of record does not demonstrate evidence of peripheral vascular disease in the left lower extremity until January 2007, when a VA examiner diagnosed peripheral vascular disease of the left lower extremity and opined that it was related to the service-connected diabetes.  As noted above, prior to the January 2007 examination, testing of the left lower extremity had been normal.  

The Board concludes that the date of claim in this case is June 2, 2006.  The date entitlement arose is January 9, 2007, the date of the VA examination discussed above at which a diagnosis of peripheral vascular disease of the left lower extremity was made and a nexus established between the disorder and a service-connected disability, as all three elements necessary to substantiate a service connection claim were demonstrated as of that date.

To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, June 2, 2006) or the date upon which entitlement arose (in this case, January 9, 2007) controls, and is the appropriate effective date.  Therefore, the Board finds that an effective date prior to June 2, 2006, is not warranted in this case, as the current effective date is actually seven months earlier than the proper effective date under the law (January 9, 2007).     

To the extent the Veteran is arguing the date symptoms of peripheral vascular disease of the left lower extremity pre-dated the current effective date, his claim must fail.  The Board acknowledges the argument of the Veteran's attorney in the December 2017 VA Form 9 that symptoms of peripheral vascular disease of the left lower extremity were reported at the January 2006 VA examination, and, thus, the proper effective date should be October 24, 2005, the date the claim for service connection for diabetes was received.  However, as discussed above, the January 2006 VA examiner did not diagnose peripheral vascular disease of the left lower extremity, even after recording the reported symptoms in that extremity, indicating that the examiner concluded that such symptoms were not manifestations of peripheral vascular disease in the left lower extremity.  Thus, the record of reported symptoms in the left leg at the January 2006 VA examination cannot constitute an informal claim for benefits.  Further, even if January 13, 2006 - the date of the VA examination - is considered to be the date of claim, under the law, the proper effective date is the latter of the date of claim and the date entitlement arose, which, for the reasons discussed above, is January 9, 2007.  See 38 C.F.R. § 3.400(b)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an earlier effective date.  

For the reasons already discussed, an effective date prior to June 2, 2006, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating (tinea pedis and onychomycosis), separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the service-connected peripheral neuropathy, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initial Disability Rating for Tinea Pedis and Onychomycosis
 
In a July 2013 decision, the Board denied an initial compensable disability rating for tinea pedis and onychomycosis.  The Veteran appealed that decision to the Court, and, in a December 2014 Memorandum Decision, the Court vacated that portion of the Board's July 2013 decision which denied an initial compensable disability rating for tinea pedis and onychomycosis and remanded that issue back to the Board.  In particular, the Court found that the Board failed to address a January 2007 VA examiner's notation that the Veteran's skin condition covered five percent of his body, as well as evidence showing that he had been prescribed triamcinolone acetonide.

In February 2016, the Board remanded the issue of entitlement to a compensable disability rating for tinea pedis and onychomycosis for a new VA examination.  In June 2017, the Board remanded the issue again for a VA examination, as the Veteran showed good cause for not attending the previously scheduled VA examination, and for issuance of a supplemental statement of the case.  The development requested having been completed, the issue is now appropriate for appellate review.

In this case, service connection for tinea pedis and onychomycosis was granted as a complication of the Veteran's service-connected diabetes mellitus.  The Board observes that Note 1 of DC 7913 provides that compensable complications of diabetes will be rated separately, and that noncompensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1).

A disability not listed in the Schedule for Rating Disabilities may be rated analogously under a closely related disability in which the functions affected, anatomical localization (if applicable), and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's tinea pedis and onychomycosis is not specifically listed in the Schedule for Rating Disabilities, and has been evaluated using DC 7806, which contemplates dermatitis or eczema.  38 C.F.R. § 4.118.  

Under DC 7806, a noncompensable, or zero percent, disability rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six week during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Additionally, disabilities evaluated under DC 7806 can be alternatively rated as disfigurement of the head, face or neck (DC 7800) or scars (DCs 7801-7805), depending on the predominant disability.  38 C.F.R. § 4.118. 

The Board further notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805, and apply to all applications for benefits received by VA on or after October 23, 2008.  See, Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  In the instant case, the Board notes that none of the evidence of record indicates that the Veteran's tinea pedis or onychomycosis affects his head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (DC 7800) under the old or new criteria is not warranted.  Additionally, none of the medical evidence indicates that the Veteran has scars from his skin disability, such that consideration of the diagnostic codes for scars (DCs 7801-7805) under the old or new criteria is also not warranted.  As such, the Veteran's tinea pedis and onychomycosis are appropriately considered under the criteria of DC 7806 for dermatitis or eczema, which has remained unchanged by the regulation revisions.

In the July 2013 decision, the Board discussed the details of the January 2006, April 2006, and November 2011 VA examinations; as such, the detailed findings of those examinations will not be reiterated herein.  

As pointed out by the Court in the December 2014 Memorandum Decision, the Veteran was also afforded a VA examination in January 2007.  The examiner noted a skin condition located on the plantar surfaces of both feet, with characteristics of hypopigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, or limitation of motion.  The condition covered no exposed areas and five percent of the whole body.  The examiner noted that the feet had extremely thick, dry, scaly callouses covering the entire plantar surface, which was consistently found with peripheral vascular disease and likely secondary to both diabetes and peripheral vascular disease.

A March 2007 VA treatment note indicates that there were callouses on the right fourth toe and left fifth toe, as well as dry heels.  The toenails were trimmed.

At a June 2007 VA vascular examination, the temperature of the extremities was warm to touch to the distal tip of the toes.  The VA examiner specifically stated that there were no ulcers present, and the skin was not atrophic.  Moreover, the examiner stated that no discoloration was noted at that examination.  

A July 2007 VA treatment note indicates callouses on the right fourth and left fifth toes again, with no ulcers present.

An October 2007 VA treatment note indicates that the Veteran's toenails were thick and that there were no callouses or ulcers present.  

In December 2007, June 2010, and December 2012, it was noted that the feet had a normal appearance with no ulcers, and that the toenails were also normal.

The Veteran was afforded a VA examination in July 2013, at which he reported itching of the feet and thick, discolored toenails.  He reported that, in the last year, he had used over-the-counter lotions for leg dryness, constantly or near-constantly.  Physical examination showed that the condition affected less than five percent of total body area and no exposed areas, and the examiner stated it did not affect his ability to work.

A May 2014 VA treatment note indicates that the Veteran had an active prescription for triamcinolone acetonide 0.1 percent cream, to be applied topically twice a day as needed.  

A June 2014 VA treatment note indicates that the feet had normal appearance with no ulcers or signs of infection.  The toenails were noted to be thickened.  

In March 2015, the feet had a normal appearance with no ulcers or signs of infection, and the toenails were also noted to be normal.  

Pursuant to the Board's June 2017 remand directives, the Veteran was afforded another VA examination in July 2017.  He reported that he developed foot and leg sores and discolored toenails, and that the condition had gotten worse since its inception in 1970.  The VA examiner observed no scarring or disfigurement of the head, face, or neck.  The Veteran stated that he did not take any topical or oral medications in the past twelve months.  The examiner stated that the condition affected less than five percent of the total body area, and no exposed areas.

Based on the foregoing, affording all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise that the criteria for a 10 percent disability rating was met from January 9, 2007, until December 6, 2007.  

During the initial rating period prior to January 9, 2007, the weight of the evidence demonstrates that less than 5 percent of the entire body and no exposed areas were affected by the service-connected tinea pedis and onychomycosis (see, e.g., January 2006 and April 2006 VA examination reports).  Therefore, an  initial compensable disability rating prior to January 9, 2007 is not warranted.  38 C.F.R. § 4.118, DC 7806.    

As noted by the Court in its December 2014 Memorandum Decision, at the January 9, 2007 VA examination, the examiner observed that the skin condition affected 5 percent of the entire body area.  Thereafter, and until December 6, 2007, the Board notes that VA treatment notes indicate the presence of callouses and dry heels.  Although an October 2007 treatment note indicates normal appearance of the feet, as noted above, the note continued to indicate the presence of thickened toenails.  Thus, the Board has afforded reasonable doubt in the Veteran's favor and has continued the 10 percent disability rating until December 6, 2007.   

On December 7, 2007, a VA treatment note indicated normal appearance of the feet and toenails.  Thus, from December 7, 2007, forward, the weight of the evidence demonstrates that the skin condition affected less than 5 percent of the entire body, and a compensable disability rating is not warranted from December 7, 2007.   

To address the Court's concern regarding the prescription for triamcinolone acetonide, while a review of the Veteran's VA treatment records shows that he was prescribed triamcinolone acetonide (a topical corticosteroid) during the appeal period, the Board notes that such does not rise to the level of "systemic therapy."  In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  As such, the Board finds that the Veteran's use of triamcinolone acetonide (a topical corticosteroid) during the appeal period does not show that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period or at any time during the initial rating period on appeal.

In sum, after a review of the evidence, lay and medical, the Board concludes that, prior to January 9, 2007, an initial compensable disability rating for tinea pedis and onychomycosis is not warranted; a 10 percent disability rating is granted from January 9, 2007 to December 6, 2007; and a compensable disability rating is denied from December 7, 2007, forward. 

In reaching the determinations above, the Board has considered the Veteran's statements that his skin disability is worse than is reflected by the assigned disability ratings.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  Such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical examinations, including examiners' findings and opinions regarding the nature and severity of the skin disability, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms, such as this Veteran's report of itching or dryness.  

Thus, the overall evidence does not show that the skin disability has affected at least 5 percent of the entire body (except for the period from January 9, 2007, to December 6, 2007) or has required systemic therapy such as to enable a finding that the disability picture more nearly approximates a compensable disability rating under the rating criteria for the skin disability for the any part of the rating period prior to January 9, 2007 or from December 7, 2007, forward.  

In sum, resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted for tinea pedis and onychomycosis for the appeal period from January 9, 2007 to December 6, 2007.  However, a compensable rating prior to January 9, 2007 and from December 7, 2007 is denied.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Ratings for Peripheral Neuropathy of the Bilateral 
Lower Extremities, to Include an Earlier Effective Date for the Increased Ratings

The Veteran has asserted that he is entitled to an effective date earlier than April 29, 2013, for the award of increased 20 percent disability ratings for his peripheral neuropathy of the right and left lower extremities.  He contends that the effective date of the 20 percent disability ratings should be the effective date of the grant of service connection.  

He also contends that he is entitled to increased disability ratings for his peripheral neuropathy of the bilateral lower extremities.  In a February 2018 letter, the Veteran's attorney argued that a finding of severe intermittent pain and absence of deep tendon reflexes noted in a July 2013 VA examination report warrants a 60 percent disability rating, citing to M21-1MR, Part III, Subpart iv, Chapter 4, Section G, para. 4(b), which states that a severe degree of incomplete paralysis is warranted when "more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes."  She also argues that separate 20 percent disability ratings are warranted under DC 8526 for incomplete paralysis of the femoral nerve, citing to the July 2013 VA examiner's finding of femoral nerve in addition to sciatic nerve involvement, as well as M21-1, Part III, Subpart iv, Chapter 4, Section G, para. 4(c), which states separate evaluations are warranted when there is involvement of different lower extremity nerve branches, such as the sciatic and femoral nerves.

The Board has first addressed the earlier effective date issue.  Service connection for peripheral neuropathy of the bilateral lower extremities was granted in an August 2007 rating decision, and noncompensable disability ratings were assigned, effective from January 9, 2007.  The Veteran appealed the ratings assigned, and, in an October 2010 decision, the Board remanded the issue of entitlement to compensable initial disability ratings for peripheral neuropathy of the bilateral lower extremities for further development.  

Based on that development, in an October 2011 rating decision, the RO granted 10 percent disability ratings for peripheral neuropathy of the lower extremities, effective from January 21, 2011.  The claim was recertified to the Board, and in a July 2013 decision, the Board denied compensable disability ratings for peripheral neuropathy prior to January 21, 2011, and denied ratings in excess of 10 percent thereafter.  The Veteran did not appeal that issue to the United States Court of Appeals for Veterans Claim (Court) (see December 5, 2014 Memorandum Decision addressing the July 2013 Board decision, which states "[t]he appellant does not address the Board's denial of...increased disability ratings for...right and left lower extremity peripheral neuropathy.  Accordingly, the appellant has abandoned any challenge to the Board's decision regarding these matters, and the Court need not address the Board's decision with respect to them").

As such, the July 2013 Board decision with respect to the denial of higher disability ratings for the peripheral neuropathy of the right and left lower extremities is final.  See 38 U.S.C. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.  Accordingly, since this final Board decision is determinative, as a matter of law, that the evidence then before VA did not show entitlement to higher ratings for the service-connected peripheral neuropathy, "the [Veteran] is collaterally estopped from re-litigating the same issue based upon the same evidence, albeit for a different purpose."  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  Thus, any later award of increased compensation, as to the service-connected peripheral neuropathy, must be based upon a new claim and, if granted, the effective date of the increase may not be based solely upon the evidence considered in the prior final Board decision.  Id.

In April 2013, several months prior to promulgation of the Board's decision, the Veteran's attorney sent a letter to the RO claiming entitlement to a TDIU and increased evaluations for his service-connected disabilities.  Based on this submission, the RO requested VA examinations for all of the Veteran's service-connected disabilities, including peripheral neuropathy.  In a September 2014 rating decision, the RO granted higher 20 percent disability ratings, effective from April 29, 2013.  

Along with the April 2013 letter, the Veteran's attorney submitted an April 5, 2013 nerve conduction study that was not considered by the Board in its July 2013 decision.  The nerve conduction study report indicated that the Veteran complained of pain and numbness in his feet and legs as well as imbalance.  The study revealed chronic sensory motor axonal polyneuropathy with partial innervation of the foot and calf muscles, with possible restless limb syndrome.

At the July 2013 VA examination, the Veteran reported moderate constant pain, severe intermittent pain, and moderate paresthesias and numbness in the lower extremities.  Deep tendon reflexes were absent at the knees and ankles.  Light touch/monofilament was decreased in the foot/toes but was otherwise normal.  The VA examiner stated that the Veteran had moderate incomplete paralysis of the sciatic nerve, and moderate incomplete paralysis of the femoral nerve.  He could not stand or walk without a walker due to neuropathy, as he had foot pain and numbness which required the walker for ambulation.

As discussed above, the effective date of an award based on a claim for increase in disability compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In that regard, the law provides that the effective date of an award of increased disability compensation "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred," if the claim is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Determining an appropriate effective date for an increased rating under the effective date regulations thus involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan, 10 Vet. App. 511.  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then the effective date is no earlier than the date of the claim. 

Generally, a Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  In Hazan, the Court stated that an effective date for an increased rating could be prior to a final Board decision if the "ascertainable" increase was shown within one year of the date of claim and the "ascertainable" date preceded the Board decision (and the grant was not based upon the same evidence of record at the time of the prior Board decision).  Id. at 519-21.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the April 5, 2013 treatment record shows an ascertainable increase in the Veteran's peripheral neuropathy.  The April 5, 2013 treatment record is the earliest record indicating the disability had worsened that was added to the file following the most recent evidence considered by the Board in its July 2013 decision.  

In light of the April 5, 2013 report, the Board finds that the evidence is at least in equipoise as to whether an increase in the severity of the Veteran's peripheral neuropathy occurred.  Resolving all reasonable doubt in his favor, the Board determines that the Veteran was entitled to increased disability ratings for his peripheral neuropathy of the bilateral lower extremities as of April 5, 2013. 

To the extent that the Veteran and his attorney argue for an even earlier effective date, the appeal is denied.  In the September 2015 notice of disagreement, the Veteran's attorney argued that the issue of entitlement to higher disability ratings for peripheral neuropathy remains on appeal from the August 2007 rating decision granting service connection.  However, for the reasons discussed above, that is not true, as the Board's July 2013 decision is final.  

Turning to the increased ratings issue, based on the foregoing, the Veteran is in receipt of 20 percent disability ratings for his bilateral lower extremity peripheral neuropathy for the period from April 5, 2013, to July 9, 2017, and 40 percent disability ratings from July 10, 2017 (the latter granted in an August 2017 rating decision).  

The Veteran's peripheral neuropathy has been evaluated under DC 8520, which contemplates paralysis of the sciatic nerve, and provides for a 10 percent disability rating when paralysis is mild in severity, a 20 percent rating when such paralysis is moderate in severity, a 40 percent rating when the paralysis is moderately severe, and a 60 percent rating when the paralysis is severe with marked muscular atrophy.  

While the regulations do not define complete paralysis, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning to the evidence most relevant to the rating period on appeal, following the April 5, 2013, nerve conduction study discussed above, the Veteran's VA primary care physician referred him for a neurology consultation in May 2013.  The neurologist discussed his recommendations regarding comprehensive laboratory testing, and an appointment for such testing was offered, but the Veteran declined further evaluation.  

A June 2013 treatment note indicates that the Veteran reported a burning feeling in his legs, and stated that he sometimes had to move his legs at night.  There was no loss of sensation, paresthesias, or loss of coordination.  The Veteran had normal gait, good strength, and good reflexes in all extremities, with no neurological deficits observed.  A possible diagnosis of restless leg was noted, and a trial of Neurontin was started.

At a July 2013 VA diabetes examination, it was noted that the Veteran required a walker and could not walk or stand without a walker due to his neuropathy of the lower extremities.  He also reported leg pain at rest due to neuropathy.  There was decreased sensation in the feet.  

At the July 2013 VA peripheral nerves examination, he described moderate constant pain in the lower extremities, severe intermittent pain in the lower extremities, and moderate paresthesias and numbness in the lower extremities.  Strength was five out of five in the lower extremities.  Deep tendon reflexes were absent at the knees and ankles.  Light touch/monofilament was decreased in the foot/toes but was otherwise normal.  There was no muscle atrophy or trophic changes.  The VA examiner stated that the Veteran had moderate incomplete paralysis of the sciatic nerve, and moderate incomplete paralysis of the femoral nerve.  The examiner further noted that he could not stand or walk without a walker due to neuropathy, as he had foot pain and numbness.

In June 2014, the Veteran complained of pain in the lower extremities which did not seem to go away.  At night, he reported tingling in both legs and sudden jerking of the lower extremities.  He stated that he walked with two walkers because if he did not do that he would lose his balance.  On examination, sensation was very decreased.  It was noted that he had an upcoming neurology appointment.

In March 2015, a diabetic foot sensory examination revealed that sensation was absent.  

The Veteran was afforded a VA examination in July 2017.  He reported severe constant pain in both lower extremities, severe paresthesias and/or dysesthesias in both lower extremities, and severe numbness in both lower extremities.  Neurologic examination was all normal, as were deep tendon reflexes.  Light touch/monofilament testing was decreased in the foot/toes bilaterally.  Position sense, vibration sensation, and cold sensation were not tested.  There was no muscle atrophy or trophic changes.  The VA examiner stated that there was moderately severe incomplete paralysis of the sciatic nerve.  The examiner further noted that the Veteran had balance issues due to the neuropathy of his feet from the diabetes. 

After reviewing all of the evidence of record, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise as to whether his peripheral neuropathy of the right and left lower extremities was manifested by moderately severe incomplete paralysis of the sciatic nerve for the entire increased rating period on appeal (from April 5, 2013).  In so finding, the Board notes the July 2013 VA examiner's notation of severe intermittent pain in the lower extremities and that the Veteran could not stand or walk without a walker due to foot pain and numbness, as well as the June 2014 notation of loss of balance, which was ascribed by the July 2017 VA examiner as due to neuropathy.  

Further, resolving reasonable doubt in favor of the Veteran, the Board agrees with his attorney that separate 20 percent disability ratings are warranted for the entire increased rating period on appeal (from April 5, 2013), based on the July 2013 VA examiner's finding that the Veteran had moderate incomplete paralysis of the femoral (anterior crural) nerve.  

The Board further finds that the weight of the evidence is against disability ratings in excess of 40 percent for the entire increased rating period on appeal.  In addition to the July 2013 VA examiner's assessment of moderate incomplete paralysis and July 2017 VA examiner's assessment of moderately severe incomplete paralysis, which weigh against ratings in excess of 40 percent, there has been no evidence of muscle atrophy or trophic changes during the rating period on appeal.  The Board has also considered the rewrite of the M21-1 - specifically, M21-1MR.III.iv.4.N.4.c - which states that "motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected" in disabilities evaluated as moderately severely disabling.  Moreover, contrary to the argument of the Veteran's attorney, the Manual states that the regulations are not to be interpreted to mean that any impairment that is non-sensory such as a reflex abnormality, weakness, or muscle atrophy, the disability must be evaluated as greater than moderate.  See M21-1MR.III.iv.4.N.4.b.  Thus, in considering the overall disability picture and level of impairment, the Board finds that 40 percent disability ratings, but no higher, are warranted for the Veteran's peripheral neuropathy of the right and left lower extremities for the entire increased rating period on appeal.   

As above, the Board has considered the Veteran's statements that his peripheral neuropathy is worse than is reflected by the assigned ratings.  However, the specific clinical examinations, including examiners' findings and opinions regarding the nature and severity of the peripheral neuropathy, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms, such as this Veteran's report of pain or loss of sensation.

For these reasons, the Board finds that, for the entire increased rating period, 40 percent disability ratings, but no higher, for the peripheral neuropathy of the right and left lower extremities are warranted, and that separate 20 percent disability ratings are warranted for moderate incomplete paralysis of the femoral nerve from April 5, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU Prior to April 29, 2013

The Veteran contends he is entitled to a TDIU prior to April 29, 2013.  He has not worked since May 2001.  

In June 2012, the Court issued a Memorandum Decision in which it determined that the issue of entitlement to a TDIU was raised along with the claim for service connection for posttraumatic stress disorder (PTSD) in July 2004.  In its February 2016 decision, the Board discussed why the issue of entitlement to a TDIU from April 29, 2013 was moot, and thus will not reiterate that discussion here.  The Board remanded the issue of entitlement to a TDIU prior to April 29, 2013 in February 2016 and again in June 2017 as inextricably intertwined with other remanded issues.  The TDIU claim is now appropriate for appellate review.       

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran's service-connected disabilities prior to April 29, 2013 were as follows: cardiomyopathy, evaluated as 10 percent disabling from October 24, 2005; sleep apnea, evaluated as 30 percent disabling from July 28, 2003, and as 50 percent disabling from February 22, 2010; peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling from January 9, 2007, as 10 percent disabling from January 21, 2011, and as 40 percent disabling from April 5, 2013; peripheral neuropathy of the left lower extremity, evaluated as noncompensably disabling from January 9, 2007, as 10 percent disabling from January 21, 2011, and as 40 percent disabling from April 5, 2013; incomplete paralysis of the right femoral nerve, evaluated as 20 percent disabling from April 5, 2013; incomplete paralysis of the left femoral nerve, evaluated as 20 percent disabling from April 5, 2013; PTSD, evaluated as 30 percent disabling from July 26, 2004; diabetes mellitus, evaluated as 20 percent disabling from October 24, 2005; peripheral vascular disease of the right lower extremity, evaluated as 20 percent disabling from October 24, 2005; peripheral vascular disease of the left lower extremity, evaluated as 60 percent disabling from June 2, 2006, and as 20 percent disabling from June 22, 2007; hypothyroidism, evaluated as 10 percent disabling from January 10, 2007; tinea pedis and onychomycosis, evaluated as noncompensably disabling from October 24, 2005, as 10 percent disabling from January 9, 2007 to December 6, 2007, and as noncompensably disabling from December 7, 2007; and erectile dysfunction, evaluated as noncompensably disabling.   

The Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met from October 24, 2005, because the Veteran had a single service-connected disability rated at at least 40 percent with sufficient additional disability to bring the combined rating to 70 percent or more.

Moreover, after a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities from October 24, 2005, to April 28, 2013.

The evidence in favor of the claim for TDIU includes the Veteran's statements that he is unemployable due to his service-connected disabilities.  In December 2005, the Social Security Administration (SSA) awarded him Social Security Disability (SSD) benefits effective from May 31, 2001, on the basis of affective disorder and chronic obstructive pulmonary disorder, which are both service-connected disabilities.        

As discussed above, his service-connected peripheral neuropathy has produced significant occupational impairment.  In addition, psychiatric treatment notes indicate rather significant impairment due to the service-connected PTSD.  For instance, a November 2004 VA treatment note states that the Veteran was regressing with regard to anxiety management, demonstrating inflexible thinking due to anxiety and interpersonal functioning.  It was noted that he tended to magnify problems.  

In January 2013, his private treating psychologist, Dr. R., wrote that he had demonstrated a significant degree of disability since he first sought psychiatric treatment in March 2004.  She stated that his PTSD was of sufficient severity to have rendered him unable to hold substantial employment since at least November 2004.  She noted that his treatment records from 2004 clearly demonstrated that his level of functioning would preclude employment in such positions as he had held previously.  His initial diagnoses of depressive disorder and anxiety disorder and early GAF scores of 60 did not adequately convey his degree of dysfunction.  Rather, it was the statements from his treating providers that illustrated his impairment.  They repeatedly noted his irrational and debilitating belief in a conspiracy as well as his impaired judgment.  

In July 2013, a VA examiner stated that his service-connected cardiovascular disability would affect employment to the extent that he became short of breath and tired out quickly with any type of exertion.

In February 2015, a private physician, Dr. A., wrote a letter stating that he reviewed pertinent in-service and post-service medical records, relevant VA examination reports, and hearing transcripts from the claims file.  The doctor opined that the severe symptoms of his service-connected disabilities combined with his sleep apnea (also service-connected) would make it extremely difficult for him to ambulate to work or maintain adequate mental functioning to maintain any type of employment, be it physical or sedentary, much less substantial and gainful. 

In July 2016, a VA examiner opined that due to his service-connected medical conditions of cardiomyopathy, diabetes, and paralysis of the sciatic nerves, it would be difficult for veteran to engage in any position that would involve prolonged walking more than 100 yards at a time, or prolonged standing longer than 10 minutes.

Also in July 2016, a social work and industrial survey was conducted, and the social worker opined that the Veteran was not able to work due to the pain in his feet, knees, and the emotional burden of being around others.  The social worker noted that the Veteran appeared to have emotional strains and stressors that seemed very significant to him, noting that the social stress he was feeling on his daily life was strong and would continue to be, and that it had been a major burden and barrier to employment. 

In July 2017, a VA examiner stated that because of his chronic knee pain, shortness of breath from COPD, and diabetes and its complications, he was not able to be employed.

Evidence against this claim includes several VA examiners who have indicated that his PTSD and tinea pedis and onychomycosis, for example, do not render him unemployable.  However, these examiners did not consider all of the Veteran's service-connected disabilities together when rendering those opinions.    

It is clear that the Veteran had significant occupational impairment due to his service-connected disabilities.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran was unable to secure gainful employment due to his service-connected disabilities from October 24, 2005 to April 28, 2013.     

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met from October 24, 2005, to April 28, 2013.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because appeal as to the effective dates and initial rating for tinea pedis and onychomycosis arises from the Veteran's disagreement with the initial evaluation and effective dates following the grant of service connection or increased rating for those disabilities, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the peripheral neuropathy rating and TDIU claims, VA satisfied its duty to notify via a June 2013 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the disability rating claims decided herein.  As discussed above, VA provided the Veteran with examinations in January 2006, January 2007, June 2007, January 2011, July 2013, and July 2017.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of his medical records.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the July 2017 VA examinations satisfy the Board's June 2017 remand directives.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REMAND

Prior to October 24, 2005, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Based on the above, the Board finds that there is some evidence suggesting that the Veteran's service-connected disabilities may have rendered him unable to secure and follow substantially gainful employment prior to October 24, 2005.  Thus, the issue of entitlement to a TDIU is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the issue of entitlement to extraschedular TDIU prior to October 24, 2005, is REMANDED for the following action:

1.  Refer to the Director of the Compensation Service for consideration the issue of entitlement to extraschedular TDIU under 38 C.F.R. § 4.l6(b) prior to October 24, 2005.

2.  When the development requested has been completed, the issue of entitlement to extraschedular TDIU prior to October 24, 2005 should be reviewed by the RO.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Jeany Mark, Attorney


Department of Veterans Affairs


